Exhibit 10.8

THE FEMALE HEALTH COMPANY

RESTRICTED STOCK UNIT AGREEMENT

﻿

﻿

THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") dated as of October 31,
2016 (the "Grant Date"), is between DAVID R. BETHUNE ("Grantee") and THE FEMALE
HEALTH COMPANY, a Wisconsin corporation (the "Company").

﻿

RECITALS

﻿

A.The Company adopted The Female Health Company 2008 Stock Incentive Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
shareholders effective March 27, 2008. 

B.The Board intends to either amend the Plan (an "Amendment") or adopt a new
stock incentive plan (a "New Plan"), in each case, to increase the number of
available shares of the Company's common stock, par value $0.01 per share (the
"Common Stock"), issuable to grantees under the Plan or such New Plan, and to
submit such Amendment or New Plan to the shareholders of the Company for
adoption (in either case, the "Stock Plan Proposal"). 

C.Grantee and the Company desire to enter into this Agreement setting forth the
terms and conditions of the following restricted stock unit grant to Grantee.

AGREEMENTS

﻿

Grantee and the Company agree as follows:

﻿

1. Grant of Restricted Stock Units. 

(a) The Company hereby grants and issues 140,000 restricted stock units (the
"Restricted Stock Units") to Grantee, in accordance with this Agreement.  Each
Restricted Stock Unit represents the right to receive either (i) one share of
Common Stock pursuant to Section 5(a) or (ii) a cash amount equal to the Fair
Market Value (as defined below) of one share of Common Stock pursuant to Section
5(b), in each case, subject to the terms and conditions of this Agreement and,
if applicable, the Plan (as amended by the Amendment) or the New Plan. 

(b) The Restricted Stock Units shall be credited to a separate account
maintained for Grantee on the books and records of the Company (the "Account").
All amounts credited to the Account shall continue for all purposes to be part
of the general assets of the Company.

(c) For purposes of this Agreement, "Fair Market Value" means as of any date,
the value of the Common Stock determined as follows:

(i) if the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, the NASDAQ Stock Market,
its Fair Market Value shall be the closing sales price for such stock as quoted
on such exchange or system for the day of determination, or, if there was no
sale on that date, then on the last previous day on which a sale was reported,
as reported in The Wall Street Journal or such other source as the Company or
its designee deems reliable;

(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock for the day of determination, or, if there was no reported bid and asked
prices on that date, then on the last previous day on which there were bid and
asked prices reported, as reported in The Wall Street Journal or such other
source as the Company or its designee deems reliable; or

(iii) in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Company or its designee.



--------------------------------------------------------------------------------

 

2. Vesting and Forfeiture of Restricted Stock Units.

(a) General Vesting.  Subject to the forfeiture provisions of Section 2(b), the
Restricted Stock Units shall vest on the second anniversary of the Grant Date
(the "Vesting Date").  All Restricted Stock Units which shall have vested are
referred to herein as "Vested Units."  All Restricted Stock Units which are not
vested are referred to herein as "Unvested Units."  Upon vesting, the Restricted
Stock Units shall no longer be subject to forfeiture pursuant to Section 2(b) of
this Agreement.

(b) Forfeiture.  The Unvested Units shall immediately be forfeited to the
Company if, prior to the Vesting Date, Grantee's employment or other service
relationship is terminated for Cause (as defined below) or voluntarily by the
Grantee, subject to the discretion of the Company or its designee to waive
forfeiture.  If termination is for any other reason, including, without
limitation, Grantee's death or disability, Grantee shall retain (or his estate
or heirs shall acquire) any Unvested Units, which shall vest on the Vesting
Date.  Upon any forfeiture of the Restricted Stock Units pursuant to this
Section 2(b), Grantee shall have no rights as a holder of such Restricted Stock
Units and the Company shall have no further obligations to Grantee under this
Agreement.

(c) Cause. For purposes of this Agreement, "Cause" means the definition of Cause
in Grantee's employment agreement, if any, with the Company.  If no such
employment agreement or definition in such agreement exists, Cause means (i)
breach by Grantee of any covenant not to compete or confidentiality agreement
with the Company, (ii) failure by Grantee to substantially perform his or her
duties to the reasonable satisfaction of the Board, (iii) serious misconduct by
Grantee which is demonstrably and substantially injurious to the Company, (iv)
fraud or dishonesty by Grantee with respect to the Company, (v) material
misrepresentation by Grantee to a shareholder or director of the Company, (vi)
acts of negligence by Grantee in the performance of Grantee's duties that are
substantially injurious to the Company or (vii) Grantee's conviction of, or a
plea of guilty or nolo contendere to, a felony or other crime involving moral
turpitude.  The Company or its designee shall make the determination of whether
Cause exists.

3. Restrictions on Transfer.  Grantee shall not sell, assign, transfer, pledge,
encumber or dispose of all or any of his or her Restricted Stock Units, either
voluntarily or by operation of law, at any time prior to the Vesting Date;
provided, however, that the Restricted Stock Units may be transferred by will or
the laws of descent or distribution at any time.  Any attempted transfer of any
Restricted Stock Units in violation of this Section 3 shall be invalid and of no
effect.

4. Rights as Shareholder; Dividend Equivalents.

(a) Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock pursuant to Section 5(a).

(b) Upon and following the settlement of the Restricted Stock Units by the
issuance of shares of Common Stock pursuant to Section 5(a), Grantee shall be
the record owner of the shares of Common Stock underlying the Restricted Stock
Units unless and until such shares are sold or otherwise disposed of, and as
record owner shall be entitled to all rights of a shareholder of the Company
(including voting rights).

(c) Until such time as the Restricted Stock Units vest, Grantee's Account shall
be credited with an amount equal to all cash and stock dividends ("Dividend
Equivalents") that would have been paid to Grantee if one share of Common Stock
had been issued on the Grant Date for each Restricted Stock Unit granted to
Grantee as set forth in this Agreement.  Dividend Equivalents shall be subject
to the same vesting restrictions as the Restricted Stock Units to which they are
attributable and shall be paid on the same date that the Restricted Stock Units
to which they are attributable are settled in accordance with Section
5.  Dividend Equivalents credited to Grantee's Account shall be distributed in
cash or, at the discretion of the Company, in shares of Common Stock having a
Fair Market Value equal to the amount of the Dividend Equivalents.



2

--------------------------------------------------------------------------------

 

5. Settlement of Restricted Stock Units.

(a) If on or prior to the Vesting Date, the Stock Plan Proposal is approved by
the requisite shareholder vote, subject to Section 8, promptly following the
Vesting Date, the Company shall (i) issue and deliver to Grantee the number of
shares of Common Stock equal to the number of Vested Units and cash equal to any
Dividend Equivalents credited with respect to such Vested Units or, at the
discretion of the Company, shares of Common Stock having a Fair Market Value
equal to such Dividend Equivalents; and (b) enter Grantee's name on the books of
the Company as the shareholder of record with respect to the shares of Common
Stock delivered to Grantee.

(b) If the Stock Plan Proposal is not approved by the requisite shareholder vote
on or prior to the Vesting Date, subject to Section 8 hereof, promptly following
the Vesting Date, the Company shall pay to Grantee, in settlement of the award
of Restricted Stock Units granted hereunder, an amount in cash equal to the sum
of (i) the product of (A) the Fair Market Value of a share of Common Stock on
the Vesting Date and (B) the number of Restricted Stock Units vesting on that
date and (ii) any Dividend Equivalents credited with respect to such Vested
Units.

6. Service Provider Relationship.  Nothing in this Agreement shall limit the
right of the Company or any parent or subsidiary of the Company to terminate
Grantee's employment or other form of service relationship or otherwise impose
any obligation to employ and/or retain Grantee as a service provider.

7. Adjustments for Stock Splits, Stock Dividends, Etc.  If from time to time
during the term of this Agreement there is any stock split‑up, stock dividend,
stock distribution or other reclassification of the Common Stock, any and all
new, substituted or additional securities to which Grantee is entitled by reason
of his or her ownership of the Restricted Stock Units shall be immediately
subject to the forfeiture and other provisions of this Agreement in the same
manner and to the same extent as the Restricted Stock Units.  If the Restricted
Stock Units are converted into or exchanged for, or shareholders of the Company
receive by reason of any distribution in total or partial liquidation,
securities of another corporation, or other property (including cash), pursuant
to any merger of the Company or acquisition of its assets, then the rights of
the Company under this Agreement shall inure to the benefit of the Company's
successor and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Restricted Stock Units.

8. Taxes. 

(a) Grantee shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to Grantee, the amount of any
required withholding taxes in respect of the Restricted Stock Units and to take
all such other action as the Company deems necessary to satisfy all obligations
for the payment of such withholding taxes. The Company may permit Grantee to
satisfy any federal, state or local tax withholding obligation by any of the
following means, or by a combination of such means: (i) tendering a cash
payment; (ii) authorizing the Company to withhold cash or shares of Common Stock
from the cash or shares of Common Stock otherwise issuable or deliverable to
Grantee as a result of the vesting of the Restricted Stock Units; provided,
however, that no cash or shares of Common Stock shall be withheld with a value
exceeding the minimum amount of tax required to be withheld by law; and (iii)
delivering to the Company previously owned and unencumbered shares of Common
Stock.

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains Grantee's responsibility and the Company (i) makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the grant, vesting or settlement of the Restricted Stock Units or the subsequent
sale of any shares; and (ii) does not commit to structure the Restricted Stock
Units to reduce or eliminate Grantee's liability for Tax-Related Items.



3

--------------------------------------------------------------------------------

 

9. Restrictions Imposed by Law.  Notwithstanding any other provision of this
Agreement, Grantee agrees that the Company will not be obligated to deliver any
shares of Common Stock or make any cash payment if counsel to the Company
determines that such delivery or payment would violate any law or regulation of
any governmental authority or any agreement between the Company and any national
securities exchange upon which the Common Stock is listed.  The Company shall in
no event be obligated to take any affirmative action in order to cause the
delivery of shares of Common Stock or other payment to comply with any law or
regulation of any governmental authority.

10. Addresses.  All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Grantee, to Grantee's address as is shown on the records of the Company or to
such address as Grantee designates in writing.  Notice of any change of address
shall be sent to the other party by registered or certified mail.  It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.

11. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Wisconsin without regard to conflict of
law principles.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon Grantee and Grantee's
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

14. Discretionary Nature of Agreement. The grant of the Restricted Stock Units
in this Agreement does not create any contractual right or other right to
receive any Restricted Stock Units or other awards in the future. Future awards,
if any, will be at the sole discretion of the Company.

15. Amendment. The Company has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units, prospectively or retroactively; provided
that no such amendment shall adversely affect Grantee's material rights under
this Agreement without Grantee's consent.

16. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended from time to time, and any successor
thereto (the "Code"), or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code.  Notwithstanding
the foregoing, the Company makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A of the Code and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Grantee on account
of non-compliance with Section 409A of the Code.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument.  Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

[Signature page follows.]

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Unit
Agreement as of the date first above written.

﻿

﻿

/s/ David R. Bethune

﻿

David R. Bethune

﻿

 

﻿

THE FEMALE HEALTH COMPANY

﻿

BY /s/O.B. Parrish

﻿

O.B. Parrish, Chief Executive Officer

﻿



[Signature Page to Restricted Stock Unit Agreement]

--------------------------------------------------------------------------------